The opinion of the court was delivered by
Redfield, J.
This is an action on the case to recover damages for a severe injury to the plaintiff, occasioned, as the plaintiff claims, by defendant’s actionable negligence. The facts in the case are stated in the referee’s report.
The plaintiff, a farmer, went to the defendant, who owned a large farm in Essex, to buy six bushels of oats, late in the evening. The defendant had no oats that he wished to sell, but by reason of the plaintiff’s importunity and necessities, he consented to sell the plaintiff six bushels. The defendant went some distance to procure the key, unlocked the granary, and went with the plaintiff to the oats ‘lying in bulk on the open floor above. He stepped back for his measure, and while thus absent, the plaintiff travelled across the floor in another direction, in the dark, and fell through an aperture in the floor, and received a severe injury.
If the defendant is liable to redress this injury to the plaintiff, it is because he did him a wrong in omitting to perform a duty that he owed the plaintiff. In Carlton v. Fran. Iron Co. Ch. J. Gray says: “The owner or occupant of land is liable in damages to those coming to it, using due care, at his invitation or inducement, express or implied, on any business jto be transacted or permitted by him, for an injury occasioned by the unsafe condition of the land, or of the access to it, which is known to him and not to them, and which he has negligently suffered to exist, and has given them no notice of.” 99 Mass. 216. This must be understood as applying to the “ unsafe condition of the land or of the access to it,” where the business thus invited was done, and not to pitfalls, quagmires, and precipices that might be unsafe to strangers, *130on other parts of the same field, where the party may have wandered for matters of observation or curiosity. We think this dictum of the chief justice, as applied to the facts of that case, entirely sound, for in that case the defendant had negligently omitted a duty that he owed the plaintiff, whereby he had suffered injury. In a case recently determined in Massachusetts, Severy v. Nickerson et al., the plaintiff was in the service of the defendants, loading ice into a vessel, and wandered about the vessel for inspection and curiosity, supposing it to be safe, and fell through a scuttle' and was injured. .The court held that he voluntarily took the risk upon himself, and could not recover of the employer. 1 Law and Equity Reporter, No. 21, p. 563. In the old and leading case of Blithe v. Topham, 1 Vin. Abr. 564, it is laid down as a rule, that “ if A, being seized of a waste adjoining a highway, digs a pit in the waste within 36 feet of the way, and the mare of B escapes into the waste, and fails into the pit and is killed, yet B shall not have any action against A, because the making of the pit in the waste and not in the highway, was no wrong to B, but it was by the default of B himself that his mare escaped into the waste.” And in Jordin v. Crump, 8 M. & W. 782, a man passing in the dark along a foot-path, accidentally fell into a pit dug by the owner in an adjoining field. Alderson, B., says: “ The party digging the pit would be responsible for the injui’y if the pit was dug across the road, but if it were only in an adjacent field, the case would be very diffierent, for the falling into the pit would be the act of the injured party himself.” In Seymour v. Maddox, 71 E. C. L. 326, a hired chorus singer at a theatre fell through an aperture made for the actors to pass from the dressing room to the back of the stage, and claimed that he was injured by reason of this aperture not being properly fenced and lighted. The court held he could not recover, “ because the facts stated did not raise a duty, a broach of which was complained of.” In Barns v. Ward, the excavation immediately joined a public footway, and so amounted to a public nuisance, and the owner of the land was held liable. 67 E. C. L., 392. Hardcastle v. S. Y. R. R. Co. 4 Hurlst. & N. 67, is a like authority. In Corby v. Hill, 93 E. C. L. 556, the owner of tlie house had a private road for the use of *131persons coming to bis bouse. He permitted his workmen to place slate across said way, and the plaintiff, while lawfully using said way, was injured. Coceburn, Ch. J., says : “ The proprietors of the soil held out an allurement, whereby the plaintiff was induced to come upon the place in question: they held out this road to all persons having occasion to proceed to the asylum, as the means of access thereto ; could they' have justified the placing an obstruction across the way, whereby an injury was occasioned to one using the way by their invitation ?” In Chapman v. Rothwell, 96 E. C. L. 168, the plaintiff’s wife fell through a trap-door in the footway to and from defendant’s brewery, and was thereby killed ; and defendant was held liable. The rule of law seems well defined, and founded in reason and justice. No one has a right to provide a path for access to his house, shop, or store, and invite guests and patrons thereto, and provide or permit pitfalls in the way, to their injury. For in all such cases there is an implied guaranty that they may comply with such invitation with safety. But if one departs substantially from the provided way of access, or, becoming the guest or patron in a place of business, and of his own motion goes in the dark into places of danger, and is injured, he voluntarily takes the peril and risk upon himself; Sweeney v. O. C. R. Co. 10 Allen, 368; Elliot v. Perry, Ib. 385; Sawyer v. R. & B. R. Co. 27 Vt. 370; Wright v. Geer, 6 Vt. 151.
And in this case, although the defendant did not wish to sell the oats, and only yielded to the importunity of the plaintiff, and, to his own inconvenience, went to his granary late at night, to favor and accommodate the plaintiff, yet allowing the plaintiff to go into the granary with him to take the delivery of the oats, we think the defendant did assume the duty to the plaintiff that the means of access was reasonably safe. And if the plaintiff on going to or returning from the oats, .or in putting them into bags and taking the delivery, while doing that matter of business, had accidentally, without warning, slipped into a pitfall, it would have been a very different case. The granary was a private receptacle of the defendant’s grain, kept constantly locked. The plaintiff was permitted there for one simple, specific matter of busi*132ness — to take six bushels of.oats ; the oats were shown him ; to facilitate the delivery, the defendant went for his measure ; he left the plaintiff at the oats whore ho should be, in the dark, but in a safe place. The oats could be delivered at no other place, and no other matter of business was permitted to him there. If for curiosity or other motive, he chose to occupy that moment in the darkness in wandering about the granary, and lost an eye by the point of a scythe, or stumbled over a horse-rake and maimed himself, or fell through a scuttle in the floor, he was doing what he was not invited or permitted by the defendant to do, and what was no part of the business in hand; and we think this departure was of his motion, and at his risk. Hansell v. Smythe, 97 E. C. L., 731.
We have no occasion to discuss how far the plaintiff would be affected by his previous knowledge of this opening in the floor of the granary; for whether he had knowledge or not, he cannot recover. And the fact that he was severely injured, proves that the act was careless, and the traveling about the granary in the dark not only contributed to the injury, but was the cause of it.
Judgment reversed, and judgment that defendant recover his costs.